UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6957


FRANCISCO JAVIER NARANJO,

                Petitioner - Appellant,

          v.

CECILIA REYNOLDS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:09-cv-03238-RBH)


Submitted:   October 20, 2010              Decided:   October 28, 2010


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Francisco Javier Naranjo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco Javier Naranjo seeks to appeal the district

court’s    order    denying    relief    on   his    28    U.S.C.      § 2254   (2006)

petition.      We    dismiss    the     appeal      for   lack    of     jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on March 17, 2010.          The notice of appeal was filed on July 9,

2010.     Because Naranjo failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense    with     oral     argument    because         the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                         2